EXHIBIT 10.64

 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

SECOND AMENDMENT TO TECHNOLOGY SERVICES AGREEMENT

 

This SECOND AMENDMENT (“Second Amendment”) to the September 19th, 2007,
Technology Services Agreement (the “Agreement”) by and between Republic Bank &
Trust Company (“Republic”), a Kentucky banking corporation, and Jackson Hewitt
Technology Services LLC (“JHTSL”), a Delaware limited liability company, is
effective as of the 23rd day of November, 2009.

 

RECITALS

 

WHEREAS, Republic and JHTSL entered into the Agreement on September 19, 2007.

 

WHEREAS, Republic and JHTSL amended the Agreement on December 2, 2008.

 

WHEREAS, Republic and JHTSL desire to Amend certain terms of the Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Republic and JHTSL do
hereby agree to amend the Agreement as follows:

 

AMENDMENTS

 

1.                                       Section 1.1 (c) is modified to read as
follows:

 

(c)                                  “Customer” shall mean a Jackson Hewitt Tax
Service customer that was also a customer of a financial institution that
provided financial products facilitated by EROs and such customer received a RAL
or a funded Federal AR from such financial institution. Under this Agreement, an
AR is considered to be funded if all bank fees are earned by Republic in the
current year. For purposes of this definition, joint borrowers or joint
recipients of such a financial product shall constitute one “Customer.”

 

2.                                       The definition of “Resource Rate” in
Section 1.1 (g) (iii) is modified to read as follows:

 

(g)                                 [*]

 

3.                                       Section 1.5 (c) is modified to read as
follows:

 


(C)                                  FOR THE 2010 TAX SEASON, REPUBLIC SHALL PAY
TO JHTSL [*]


 

4.                                       The following language is added to
Section 1.5:

 

(g)                                 Republic shall have the right to withhold
the February and/or March payments under Section 1.5 of this Agreement and the
Additional Fees under Section 1.6 of this Agreement if Republic, reasonably
determines (i) on February 26, 2010 that there has been a material adverse
change that will likely result in the Designated ERO Locations, as described in
the Program Agreement, failing to provide services to [*], (ii) on or before
July 1, 2010 that the Republic Customers who have obtained RALs during the 2010
Tax Season will likely have, in the aggregate, a RAL delinquency in excess of
[*] on August 31, 2010, or (iii) on or before May 31, 2010 that due to JHI’s,
JHTSL’s, and/or a Designated ERO’s lack of compliance with Republic’s policies
and procedures, Republic has and/or will likely be required to conduct
additional audits, take corrective action and/or incur regulatory fines or
penalties, or suffers or will likely suffer other additional financial costs due
to such noncompliance; and in each case of (i), (ii) and/or (iii) above, to the
extent Republic has, or reasonably expects to, suffer such resulting harm. Any
such determinations shall be made in good faith by Republic and are subject to
providing JHI with written notice no later than the date defined in each section
of such determination including a detailed explanation of the reasons for such
determination and detail of harm incurred or expected to be incurred. In the
event Republic exercises this Section 1.5 (g), the parties agree to

 

1

--------------------------------------------------------------------------------


 

immediately begin dispute resolution proceedings as described in Section 10 of
this Agreement.  In the event any such notice is given, Republic shall have a
duty to provide updates to JHI (and any additional information or documentation
reasonably requested by JHI) regarding such resulting harm, including, without
limitation, actual costs, expenses and losses and to deliver to JHI any amount
withheld in excess of such actual costs, expenses and losses. JHI shall have the
right to seek confirmation of such claims, by audit or otherwise. This section
is in addition to and does not replace or negate the provisions of Section 9.4
of the Program Agreement.

 

5.                                       Schedule A of the Agreement shall be
nullified and replaced with Schedule A, attached hereto.

 

6.                                       Republic and JHTSL enter into this
Second Amendment only for the purposes stated herein. Unless otherwise amended
herein, all other terms and conditions of the Agreement remain unchanged and in
full force and effect.

 

IN WITNESS WHEREOF, this Second Amendment has been executed and delivered by a
duly authorized officer of each party as of the date set forth above.

 

REPUBLIC BANK & TRUST COMPANY

 

JACKSON HEWITT TECHNOLOGY SERVICES LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mike Keene

 

By:

/s/ Harry W. Buckley

 

 

 

 

 

 

Mike Keene

 

Name:

Harry W. Buckley

 

Senior Vice President

 

 

 

 

 

 

Title:

President and Chief Executive Officer

 

2

--------------------------------------------------------------------------------


 

Schedule A

 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

[*]

 

3

--------------------------------------------------------------------------------

 